OPINION OF THE COURT
LAWRENCE R. KIRKWOOD, Circuit Judge.
PER CURIAM.
Oral argument is dispensed with on the Court’s own Motion pursuant to Fla.App. r. 9.320. Upon reviewing the briefs and record on appeal, I find that the Appellant has failed to demonstrate any reversible error, and the Court would show as follows:

POINTS ON APPEAL

1. Issuance of a citation for noncriminal traffic infraction does not *42constitute taking into custody sufficient to commense running of the speedy trial rule.
Gagel v. Cornelius, 380 So.2d 1333 (Fla. 5th DCA), State v. D.B.C., 413 So.2d 455 (Fla. 5th DCA) and Carter v. State, 432 So.2d 797 (Fla. 2d DCA).
2. The clear and plain reading of Florida Statutes 316.1933(3)(a) states that the trial judge has complete discretion to allow such charges to be tried separately. A specific Order is not required by the Statute and furthermore, the time for the objection would have been at the hearing on the noncriminal charge.
3. The privilege does not prohibit the officer from using tangible evidence that he perceives as a result of his senses. It applies to only “statements.” Consent was given for withdrawal of blood. State v. Edge, 397 So.2d 939 (Fla. 5th DCA) and State v. Williams, 417 So.2d 755 (Fla. 5th DCA).
THEREFORE, the Order appealed from is
AFFIRMED.
The Clerk is directed to issue a Mandate 15 days from the date of this Order.